            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 1 of 21



                             UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF PENNSYLVANIA

                                                  )
IN RE: RAILWAY INDUSTRY                           ) Master Docket Misc. No. 18-798
EMPLOYEE NO-POACH ANTITRUST                       )
LITIGATION                                        ) MDL No. 2850
                                                  )
This Document Relates to:                         )
ALL ACTIONS                                       )
                                                  )


                                    JOINT RULE 26(f) REPORT

            Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Appendix LCvR 23.E,

and Case Management Order No. 1 (“CMO 1”; Dkt. 90), counsel for the parties have conferred

and jointly submit the following Rule 26(f) Report:

            1.     Identification of Counsel and Unrepresented Parties

                   For Interim Co-Lead Class Counsel:

                   Kelly M. Dermody (pro hac vice)
                   Dean M. Harvey (pro hac vice)
                   Lin Y. Chan (pro hac vice)
                   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                   275 Battery Street, 29th Floor
                   San Francisco, CA 94111-3339
                   Telephone: (415) 956-1000
                   Facsimile: (415) 956-1008
                   kdermody@lchb.com
                   dharvey@lchb.com
                   lchan@lchb.com




1660312.2                                          1
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 2 of 21



                 Kathleen M. Konopka (pro hac vice)
                 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                 250 Hudson Street, 8th Floor
                 New York, NY 10013-1413
                 Telephone: (212)355-9500
                 Facsimile: (212) 355-9592
                 kkonopka@lchb.com

                 Roberta D. Liebenberg (PA ID #31738) (pro hac vice)
                 Gerard A. Dever (PA ID #85291) (pro hac vice)
                 Adam J. Pessin (PA ID #92325) (pro hac vice forthcoming)
                 FINE, KAPLAN AND BLACK, R.P.C.
                 One South Broad Street, Suite 2300
                 Philadelphia, PA 19107
                 Telephone: (215) 567-6565
                 Facsimile: (215) 568-5872
                 rliebenberg@finekaplan.com
                 gdever@finekaplan.com
                 apessin@finekaplan.com


                 For Defendants:

                 Thomas E. Birsic (PA ID #31092)
                 Melissa J. Tea (PA ID #80195)
                 K&L GATES LLP
                 K&L Gates Center
                 210 Sixth Avenue
                 Pittsburgh, PA 15222-2613
                 Tel: (412) 355-6500
                 Fax: (412) 355-6501
                 thomas.birsic@klgates.com
                 melissa.tea@klgates.com

                 Michael E. Martinez (admitted pro hac vice)
                 K&L GATES LLP
                 70 W. Madison St., Suite 3100
                 Chicago, IL 60602
                 Tel: (312) 372-1121
                 Fax: (312) 827-8000
                 michael.martinez@klgates.com

                 Mark H. Hamer (admitted pro hac vice)
                 Steven M. Chasin
                 BAKER McKENZIE LLP
                 815 Connecticut Ave., N.W.



1660312.2                                       2
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 3 of 21



                   Washington, DC 20006
                   Tel: +1 202 452 7077
                   Fax: + 202 416-7177
                   Mark.Hamer@bakermckenzie.com
                   Steven.Chasin@bakermckenzie.com

                   Catherine Koh Stillman (admitted pro hac vice)
                   BAKER McKENZIE LLP
                   452 Fifth Avenue
                   New York, NY 10018
                   Tel: +1 212 626 4218
                   Fax: +1 212 310 1679
                   catherine.stillman@bakermckenzie.com

            2.     General Nature of the Case

            Plaintiffs, on behalf of themselves and all others similarly situated, allege that Defendants

and their co-conspirators, beginning no later than 2009, entered into unlawful agreements to

reduce and eliminate competition among them for employees and to suppress the compensation

of those employees. Plaintiffs allege that Defendants and their co-conspirators agreed that they

would not solicit or hire each other’s employees without consent from the originating company

in violation of the Sherman Act, 15 U.S.C. Section 1.

            3.     Rule 26(f) Conference Date, Participants and Parties Not Served

            Counsel for Plaintiffs and Defendants conferred by telephone on October 24, 2018.

            Attending for Plaintiffs: Dean Harvey, Kathleen Konopka, Gerard Dever, Adam Pessin,

and Richard Donahoo.

            Attending for Defendant Knorr: Mark Hamer and Catherine Stillman.

            Attending for Defendant WABTEC: Melissa Tea and Michael Martinez.

            Defendants have agreed to accept service on behalf of their clients. There are no parties

not served.




1660312.2                                             3
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 4 of 21



            4.     Date of Rule 16 Conference

            November 7, 2018 at 11:00 a.m. in Courtroom 5A. (CMO 1 at 2.)

            5.     Dispositive Motions under Rule 12

            Defendants will file a motion to dismiss under Rule 12 by November 27, 2018; Plaintiffs

will oppose by January 11, 2019; and Defendants will reply by February 12, 2019. (CMO 1 at 3.)

The parties agreed to confer well in advance of November 27, 2018 regarding whether a

stipulated proposed order to further guide the motion to dismiss briefs is necessary. If so, the

parties will notify the Court and provide a proposed order.

            6.     Alternative Dispute Resolution

            The parties discussed ADR options and selected mediation as the preferred process. The

parties agreed that mediation is premature before certain initial discovery takes place but will

confer to select a mediator. Plaintiffs propose former Third Circuit Judge Timothy Lewis as a

mediator.

            7.     Rule 26(a) Disclosures

            Plaintiffs propose to waive initial disclosures and proceed with discovery as set forth

below in paragraphs 8(a) and 10.

            Defendants propose to exchange initial disclosures 30 days after any final ruling on

Defendants’ motion(s) to dismiss or filing of any amended complaint, whichever is later.

            8.     Timing of Discovery

                   a.      Plaintiffs’ Position

                           (i)     Discovery Schedule

            Consistent with numerous antitrust precedents, Plaintiffs propose that discovery proceed

and not be stayed pending Defendants’ motion to dismiss. See, e.g., In re Plastic Additives




1660312.2                                            4
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 5 of 21



Antitrust Litig., No. 03-cv-2038, 2004 WL 2743591, at *8 (E.D. Pa. Nov. 29, 2004) (denying

motion to stay discovery, the Court stated that “the public also has a significant interest in

ensuring the flow of this Court’s judicial docket so that justice may be administered to the instant

litigants, as well as all other litigants before this Court, in a timely fashion.”); Moore v. Samsung

Elec. Am., No. 16-cv-4966, 2017 U.S. Dist. LEXIS 122017, at *7 (D. N.J. July 28, 2017)

(denying motion to stay discovery and noting “[t]his Court also has a responsibility ‘to keep its

docket moving to provide litigants with a timely and effective resolution of their claims.’”);

Maher Terminals, LLC v. Port Auth. of New York and New Jersey, No. 12-6900, 2013 WL

2253532, at *3 (D.N.J. May 22, 2013) (noting that discovery stays are not justified unless

preliminary review of motions to dismiss indicates a “clear and unmistakable result”). See also

Coca-Cola Bottling Co. v. Grol, No. 92-cv-7061, 1993 WL 13139559, at *2 (E.D. Pa. Mar. 8,

1993) (“Motions to stay discovery are not favored because when discovery is delayed or

prolonged it can create management problems which impede the court’s responsibility to

expedite discovery and cause unnecessary litigation expenses and problems.”).1

            Indeed, in large, complex civil antitrust cases brought by private parties after the

resolution of a related government investigation, district courts, including in this Circuit,

frequently require the production of documents produced by defendants to government

regulators before adjudication of motions to dismiss. Such orders have directed the production

of documents previously produced to the DOJ, in underlying patent litigation, and in civil

investigations such as those by the Federal Trade Commission, the Commodities Futures Trading

            1
         In many of the cases cited by the Defendants, where discovery was stayed pending a
motion to dismiss, the courts emphasized that the complaints were unlikely to survive a motion
to dismiss. Here, by contrast, given the entry of the Consent Judgment and Defendants’
agreement that the DOJ’s complaint stated a claim under Section One of the Sherman Act, it
cannot reasonably be argued that the Consolidated Class Action Complaint is unlikely to survive
a motion to dismiss.


1660312.2                                             5
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 6 of 21



Commission, or the National Highway Safety Administration.2 And for good reason: ordering

production of documents that are highly relevant, have already been produced, and impose

virtually no burden on the responding party, promotes efficiency and is consistent with sound

case management.

            The High Tech Employee case is instructive. In that case, as here, the defendants, who

were being investigated for anticompetitive no poach agreements, stipulated to a final judgment

resolving the DOJ’s investigation in which the defendants agreed that the DOJ’s complaint stated

a claim upon which relief may be granted under Section 1 of the Sherman Act, 15 U.S.C. § 1.

Compare Final Judgment, United States v. Adobe Systems, Inc., et al., No. 10-cv-1629-RBW

(D.D.C. Mar. 18, 2011), Dkt. 17 at 2 with Final Judgment, United States v. Knorr-Bremse AG, et

al., No. 18-cv-747-CKK (D.D.C. July 11, 2018), Dkt. 19 at 3. In the subsequent class action

brought by employees against the High Tech defendants, the court recognized the efficiencies

            2
         See Letter Order at 2-5, In re Liquid Aluminum Sulfate Antitrust Litig., No. 16-md-2687
(D.N.J. July 5, 2016), Dkt. 209, and Order dated July 13, 2016, Dkt. 216 (ordering defendants to
produce documents previously produced to the DOJ before plaintiffs filed consolidated
complaints); Order, In re Provigil Antitrust Litig., No. 06-cv-1797 (E.D. Pa. Sept. 24, 2009), Dkt.
219 (ordering production of “all materials previously provided by that Defendant to the Federal
Trade Commission” while motion to dismiss was being briefed); Case Mgmt. Order No. 2 at 1-3,
In re Niaspan Antitrust Litig., No. 13-md-2460-JD (E.D. Pa. Feb. 19, 2014), Dkt. 61 (requiring
production of documents already produced or generated in underlying patent litigation or
submitted to the FDA prior to a decision on the motion to dismiss); Mem. and Order at 1-2, In re
Lipitor Antitrust Litig., No. 12-cv-2389 (D.N.J. Oct. 19, 2012), Dkt. 197 (rejecting defendants’
motion for a stay of discovery while motions to dismiss were pending and ordering early
production of patent-related documents); Order ¶ 4, In re Neurontin Antitrust Litig., No. 02-cv-
1390 (D.N.J. Oct. 29, 2002), Dkt. 25 (ordering early production of documents even while
underlying patent litigation was pending and before filing of consolidated complaint). See also In
re Resistors Antitrust Litig., No. 15-cv-03820 (N.D. Cal. Feb. 2, 2016), Dkt. 112 (ordering all
DOJ documents to be produced to plaintiffs prior to filing of consolidated complaints); In re
Lithium Ion Batteries Antitrust Litigation, No. 13-md-2420, 2013 WL 2237887, at *3 (N.D. Cal.
May 21, 2013) (ordering production of documents previously produced to the DOJ before
consolidated complaints were filed); In re Dairy Farmers of Am., Inc. Cheese Antitrust Litig., No.
09-cv-3690 (N.D. Ill. Mar. 4, 2010), Dkt. 75 (directing “targeted discovery including, but not
limited to the previously produced material in the CFTC investigation” prior to resolution of the
motions to dismiss).


1660312.2                                           6
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 7 of 21



gained by ordering an early document production and required the defendants to produce the

DOJ materials at the very outset of the case. Order at 1, In re High Tech Employee Antitrust

Litig., No. 11-cv-2509 (N.D. Cal. Oct. 26, 2011), Dkt. 88 (ordering production of government

documents prior to resolution of the motions to dismiss). Defendants here likewise should be

required to produce to plaintiffs their DOJ production without delay, and other discovery should

proceed as well.

            Also, Plaintiffs are opposed to any effort by Defendants to draw a distinction between

class and merits discovery. In their class certification motion, Plaintiffs will demonstrate that

every element of their claims—violation, impact, and damages—present common questions of

law and fact that predominate over any questions affecting only individual members. Plaintiffs

will prove a violation of the Sherman Act with evidence of Defendants’ misconduct that is

common to all class members. Plaintiffs will also provide the Court with common methods of

proving impact and damages, relying on employee data, contemporaneous documents, and fact

witness testimony. Indeed, as explained further below, Plaintiffs propose to serve their class and

merits expert reports at the same time. Class and merits discovery proceeding on one track is

consistent with Supreme Court and Third Circuit precedent that class certification should be

based on as fulsome an evidentiary record as possible. See Wal-Mart Stores, Inc. v. Dukes,

564 U.S. 338, 350 (2011) (“Rule 23 does not set forth a mere pleading standard. A party seeking

class certification must affirmatively demonstrate his compliance with the Rule – that is, he must

be prepared to prove that there are in fact sufficiently numerous parties, common questions of

law or fact, etc.”); In re Blood Reagants Antitrust Litig., 783 F.3d 183, 187 (3d Cir. 2015) (“As

part of the rigorous analysis, the Court has clarified, ‘[a] party seeking class certification must

affirmatively demonstrate his compliance’ with Rule 23.”) (citation omitted).




1660312.2                                           7
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 8 of 21



            Separating discovery into different class and merits phases will cause unnecessary delay

and would contravene Federal Rule of Civil Procedure 1, which calls for the “the parties to

secure the just, speedy, and inexpensive determination of every action and proceeding.” With

bifurcated discovery, after class certification, there would be an additional “merits” discovery

period, resulting in another round of document production, depositions, and expert discovery.

These delays would likely add over a year to the length of this litigation, and multiply the

expenses considerably. Many courts have rejected bifurcated discovery because they have

recognized that the evidence plaintiffs need for certification purposes overlaps with and is

closely intertwined with the merits evidence. See, e.g., In re Hydrogen Peroxide Antitrust Litig.,

552 F.3d 305, 317, 319 n.20 (3d Cir. 2008) (recognizing that the class determination generally

involves considerations that are enmeshed in the factual and legal issues comprising the

plaintiffs’ cause of action and “an artificial . . . division between ‘certification discovery’ and

‘merits discovery’” is “ultimately wasteful”) (internal citations omitted); Plastic Additives, 2004

WL 2743591, at *3-4 (finding certification and merits discovery to be “sufficiently

intermingled” because the discovery needed to prove the existence of the anticompetitive

conspiracy (merits) and the consequential damages to the class members (certification)

overlapped).

            Accordingly, in none of the prior three no-poach cases have the Courts bifurcated

discovery. In all three, plaintiffs were expected to complete fact discovery regarding class and

merits issues at the same time. See Case Management Order, In re High-Tech Employee

Antitrust Litig., No. 11-cv-2509 (N.D. Cal. Oct. 26, 2011), Dkt. 88 (ordering production of DOJ

materials within one month, while defendants’ motion to dismiss was pending, and establishing

case management deadlines with a unitary fact discovery period); Case Management Order, In re




1660312.2                                           8
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 9 of 21



Animation Workers Antitrust Litig., No. 14-cv-4062 (N.D. Cal. Nov. 6, 2014), Dkt. 39 (denying

defendants’ request to stay discovery, ordering that discovery proceed under the Federal Rules

with a unitary fact discovery period); Order Approving Joint Rule 26(f) Report, Danielle Seaman

v. Duke University, et al., No. 15-cv-462 (M.D.N.C. Aug. 22, 2016) (approving 26(f) report

setting a unitary fact discovery period). Completing significant fact discovery without

bifurcation was important in all three cases. In all three, the Courts certified classes by relying

upon substantial evidence put forward by plaintiffs that included documents, testimony, and data

regarding: the alleged wrongdoing and what defendants’ senior administrators hoped to gain by

it (suppressed employee pay); how class member compensation was set, including central

administrative oversight of class pay; and employee pay and demographic data that experts used

to estimate impact and damages. See High-Tech, 985 F. Supp. 2d 1167 (N.D. Cal. 2013)

(certifying a class of approximately 64,000 high-tech workers); Nitsch v. Dreamworks Animation

SKG Inc., 315 F.R.D. 270, 282 (N.D. Cal. 2016) (certifying a class of over 10,000 animation

workers); Seaman v. Duke Univ., No. 1:15-CV-462, 2018 WL 671239, at *11 (M.D.N.C. Feb. 1,

2018) (certifying a class of over 5,000 medical faculty).

            The Court should not decide whether these issues can be litigated on a classwide basis in

a vacuum. That decision should instead be based on classwide evidence that Plaintiffs will

provide with their class certification motion. The Court should reject Defendants’ efforts to deny

Plaintiffs the evidence they need to certify a class. This is particularly true, where, as here, the

parties have the benefit of an entire DOJ investigation that was litigated to conclusion. That

evidence should be produced in its entirety at the beginning of discovery, not await a second

phase after class certification is already decided.




1660312.2                                           9
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 10 of 21



            Plaintiffs also propose a schedule, paragraph 10 below, that includes interim discovery

milestones so that rolling productions of documents and data will keep the case moving. Interim

deadlines will assist the parties to complete fact discovery on schedule. Throughout, Defendants

should collect and produce documents on a rolling basis, with deadlines for substantial

completion of certain categories of evidence that would provide sufficient time for Plaintiffs to

review those documents and data and follow-up as appropriate. Interim discovery deadlines and

the monthly calls ordered by the Court will keep the parties on track.

                   b.      Defendants’ Position

                           (i)     Discovery Schedule

            Defendants do not agree that the Rule 26(f) Report is a proper vehicle for the parties to

brief respective arguments on a discovery stay pending a motion to dismiss that has not yet been

filed. Defendants’ motions to dismiss are not due until November 27; no motion to stay

discovery has been filed yet; and the parties have not even propounded Rule 34 requests, let

alone exchanged responses and objections. Nonetheless, Defendants briefly address Plaintiffs’

Position below.

            This Court has broad discretion to stay discovery pending resolution of a Motion to

Dismiss, and that discretion is routinely exercised. As this Court has noted, “[t]he doors to

discovery are not opened upon the filing of a complaint to allow a plaintiff to engage in a fishing

expedition to discover facts to defend against a motion to dismiss.” Coulter v. Paul Laurence

Dunbar Cmty. Ctr., 2017 U.S. Dist. LEXIS 107985, *9 (W.D. Pa. July 12, 2017). The Third

Circuit has emphasized that discovery pending resolution of a Rule 12(b)(6) motion frustrates the

purpose of the Supreme Court’s decision in Bell Atlantic Corp. v Twombly and its progeny:

       The Rule 12(b)(6) procedure streamlines litigation by dispensing with needless
       discovery and fact-finding, and motions to dismiss filed under it should typically be



1660312.2                                           10
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 11 of 21



       resolved before discovery begins. Indeed, the purpose of the Rule's plausible
       inference standard is to ensure that the complaint raises a reasonable expectation that
       discovery will reveal evidence of illegal conduct [as required under Bell Atl. Corp. v.
       Twombly, 550 U.S. 544, 556 (2007).]
Levey v. Brownstone Inv. Group, LLC, 590 Fed. Appx. 132, 137 (3d Cir. Oct. 23, 2014)(internal

quotations omitted, emphasis added). See also, Mann v. Brenner, 375 Fed. Appx. 232, 239 (3d

Cir. Mar. 30, 2010)(“The idea that discovery should be permitted before deciding a motion to

dismiss is unsupported and defies common sense because the purpose of F. R. Civ. P. 12(b)(6) is

to enable defendants to challenge the legal sufficiency of complaints without subjecting

themselves to discovery.”)(quotation omitted).3 The need for a discovery stay in the Rule 12

phase is particularly apt in antitrust cases, in which discovery costs can be particularly significant.

See Pfizer Inc. v. Johnson & Johnson, 2018 U.S. Dist. LEXIS 31690, *3 (E.D. Pa. Feb. 27,

2018)(“[To decide a motion to stay pending a Rule 12(b)(6) motion,] [w]e also consider the

scope of the proposed discovery. As with many antitrust cases, the scope of discovery in this

case will likely be enormous.”).4

            Also, courts have specifically stayed discovery of antitrust investigatory materials

collected by the government pending resolution of a motion to dismiss. For example, in In re


            3
          Other Circuits agree with the Third Circuit. See Herron v. Fannie Mae, 861 F.3d 160,
173 (D.C. Cir. 2017) (“[plaintiff] was not entitled to discovery before the court ruled on the
motion to dismiss”); Kolley v. Adult Protective Services, 725 F. 3d 581, 587 (6th Cir. 2013)(“A
plaintiff is not entitled to discovery before a motion to dismiss….”); Mujica v. AirScan Inc., 771
F.3d 580, 593 (9th Cir. 2014) (“The Supreme Court has stated … that plaintiffs must satisfy the
pleading requirements of Rule 8 before the discovery stage, not after it.” (emphasis in original)
(citing Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009)).
        4
          Defendants note that most of Plaintiffs’ lead cases regarding a stay either are not
“antitrust precedents,” are pre-Twombly, or draw from an inapplicable legal standard. For
example, “public interest” is a factor in the “standard for determining whether to stay civil
proceedings pending the resolution of related criminal proceedings”—not the standard for a stay
pending a decision on a motion to dismiss. See In re Plastics Additives Antitrust Litig., 2004 U.S.
Dist. LEXIS 23989, *14-15 (E.D. Pa. Nov. 30, 2004)(emphasis added)(cited by Plaintiffs
supra)(applying test involving “five competing interests”—including “public interest”—to
determine whether to stay discovery pending criminal proceedings).


1660312.2                                            11
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 12 of 21



Graphics Processing Units Antitrust Litig., 2007 U.S. Dist. LEXIS 57982 (N.D. Cal. July 24,

2007), the Court granted a stay of all discovery—including re-production of DOJ-produced

documents—until resolution of a pending Rule 12(b)(6) motion. The Court reasoned that (1)

“adjudicating the motions to dismiss [first] will shed light on the best course for discovery,” (2)

there is “no urgent need for immediate discovery,” (3) this is not “a case where it is almost

certain that the complaint is viable, such as is often true where guilty pleas have already been

entered in a parallel criminal case,” (4) while “the incremental cost to produce a duplicate set to

plaintiffs' counsel would be minor in the overall picture[,][s]till, there would be the issue of

various objections (based, for example, on employee privacy)….that would take time to

evaluate,” and (5) “regardless of the foregoing, the compelled act of turning records over to the

government pursuant to the subpoena does not mean that everyone else has an equal right to

rummage through the same records.” Id. at *24-27. Similar concerns apply with equal force

here.

            Another court emphasized why early re-production of documents previously produced to

an investigating antitrust authority would frustrate the purpose of Twombly:


        This Court is wary of permitting Plaintiffs to circumvent the normal course of
        discovery simply because Defendants must produce documents to the
        FTC….[H]eeding the Supreme Court's words of caution [in Twombly], this court
        declines to open the flood gates of discovery prior to Plaintiffs satisfying their initial
        burden of pleading a cause of action upon which relief can be granted.
In re Wholesale Grocery Prods. Antitrust Litig., 2010 U.S. Dist. LEXIS 147697, *11-12 (D.

Minn. Mar. 3, 2010). Numerous other courts have reached the same conclusion.5


            5
         See, e.g., In re Pre-Filled Propane Tank, 2015 U.S. Dist. LEXIS 179002 (W.D. Mo.
Feb. 24, 2015)(granting stay of discovery, pending resolution of forthcoming motion to dismiss,
seeking documents which defendants produced to the FTC, which had closed its investigation
with a final order); McLafferty v. Deutsche Lufthansa A.G., 2008 U.S. Dist. LEXIS 81627 (E.D.
Pa. Oct. 14, 2008) (granting motion to stay discovery, pending resolution of Rule 12(b)(6)


1660312.2                                          12
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 13 of 21



            Finally, Defendants note that any stay likely will be short. Briefing on the Motions to

Dismiss will be complete in three months under the stipulated proposed schedule. Plaintiffs will

have ample time for full discovery in the near future—if their claims are not dismissed or

substantially narrowed.6

                           (i)    Phasing Merits and Class Discovery

            Defendants do not agree that a combined class-merits discovery phase is necessarily more

efficient, and otherwise believe a decision on this issue is premature. There is a serious question

here whether any class can be certified at all. See, e.g., Weisfeld v. Sun Chem. Corp., 84 Fed.

Appx. 257, 262-64 (3d Cir. 2004) (affirming denial of certification of a class of employees

alleging antitrust “no-hire” agreements, because (1) common issues did not predominate in the

antitrust injury inquiry—“both the decreased salary and deprivation of opportunities inquiries


motion, requesting documents which the European Commission had seized during its
investigation of the alleged price-fixing); In re Blood Reagents Antitrust Litig., 756 F. Supp. 2d
623, 633 (E.D. Pa. 2010) (court “effectively stayed discovery pending resolution of the motion to
dismiss” where there was a concurrent criminal grand jury investigation, and then, upon denying
the motion to dismiss, denied further stay of discovery); In re Domestic Airline Travel Antitrust
Litig., 174 F. Supp. 3d 375, 376 (D.D.C. 2016) (staying discovery of documents defendants
previously provided to Government as part of ongoing antitrust investigation, until resolution of
forthcoming motion to dismiss—reasoning that “there is a burden on Defendants, while the
potential prejudice to Plaintiffs caused by delay is minimal, if non-existent.”) In re Rail Freight
Fuel Surcharge Antitrust Litig., 1:07-MC-00489-PLF-GMH, ECF 114 (D.D.C. June 23,
2008)(granting stay of discovery pending resolution of forthcoming motion to dismiss, where
plaintiffs filed a request for reproduction of documents defendants previously produced to the
New Jersey Office of the Attorney General and the Surface Transportation Board); In re
Platinum and Palladium Antitrust Litig., No. 14-cv-9391-GHW, ECF No. 48 (S.D.N.Y. Apr. 21,
2015)(granting stay, until adjudication of anticipated 12(b)(6) motion, of re-production of
documents previously produced to US government regulators); In re Commodity Exchange, Inc.
Gold Futures and Options Trading Litig., No. 14-MD-2548, ECF No. 22 (S.D.N.Y. Oct. 20,
2014)(granting stay, pending resolution of anticipated motion to dismiss forthcoming
consolidated complaint, of re-production of documents previously produced to various U.S. and
foreign government agencies).
         6
           Plaintiffs speculate in footnote 1 whether their Complaint will survive a motion to
dismiss that has not even been filed. This highlights the inappropriateness of attempting to argue
the stay issue in a Rule 26(f) Report. The Court should address these issues with the benefit of
both a motion to dismiss and a motion to stay in hand.


1660312.2                                           13
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 14 of 21



would require considering numerous individual factors”, and (2) a class action was not a superior

means to adjudicate the case.). Even if a class could be certified, substantial narrowing of the

class may be required. See, e.g., Seaman v. Duke University, 2018 U.S. Dist. LEXIS 16136, *2-

3 (M.D.N.C. Feb. 1, 2018) (in no-hire antitrust case, denying class certification of proposed class

of physicians, nurses, and skilled medical staff and granting class certification only as to faculty

employees); In re High-Tech Employee Antitrust Litigation, 985 F. Supp. 2d 1167,1171, 1174

(N.D. Cal. 2013)(in no-hire antitrust case, denying certification of an “‘All Employee’ class,

which included every salaried employee throughout the United States who worked for

Defendants between 2005 and 2009,” and certifying only a narrower Technical Class of highly

skilled employees).

            Under these circumstances, it would be grossly inefficient for all parties and for the Court

to engage in full merits fact and expert discovery before it is clear whether any class can be

certified. Even if plaintiffs succeed in certifying a class, it may be substantially narrower than

currently alleged. If so, the parties will have wasted resources on fact discovery and expert

analysis that ultimately is unnecessary (for example, costly efforts on expert models for class

damages addressing employees who are not even in the class). Early-phase discovery should be

targeted to facts and expert analysis needed to determine class certification. If a class is certified,

there will be ample time for an efficient merits schedule. See LCvR 23(G) (“After resolution of

the motion for class certification, the Court will schedule a conference to discuss how the case

will proceed in light of the ruling on class certification.”) On the other hand, if certification is

unsuccessful, all parties and the Court will have avoided wasteful efforts on unnecessary issues.

            In any event, a decision on the phasing of discovery is premature. There is no need for

the Court to determine whether to bifurcate class and merits discovery at this early stage. Given




1660312.2                                           14
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 15 of 21



the importance of a decision on the Motion to Dismiss in eliminating or narrowing issues, the

parties should have the benefit of that ruling before making proposals on any phasing of

discovery. Defendants recommend that the Court schedule a status conference at a time

convenient to the Court following any ruling on the Motion to Dismiss to discuss the potential

phasing of discovery at that point.

            9.     Subjects on Which Fact Discovery May Be Needed

            Plaintiffs previously provided Defendants with the subjects on which fact discovery may

be needed by letters dated July 23, 2018 and August 27, 2018. Plaintiffs provided Defendants

with an opportunity to discuss those subjects during the October 24, 2018 26(f) conference.

            Those subjects include:

                          a.      Documents regarding the DOJ investigation;

                          b.      Documents regarding alleged agreements not to hire or otherwise
                                  compete for employees;

                          c.      Data regarding members of the proposed Class, such as job titles,
                                  compensation, and demographic information;

                          d.      Business plans and studies regarding employee competition issues,
                                  such as recruiting, retention, and hiring;

                          e.      Documents regarding how proposed Class member pay is
                                  determined;

                          f.      Organization charts;

                          g.      Document retention policies;

                          h.      Guides to data fields; and

                          i.      Antitrust compliance policies.

            Defendants seek discovery regarding the named plaintiffs.

            10.    Case Schedule

            Plaintiffs propose the following Case Schedule



1660312.2                                          15
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 16 of 21



                       j.    November 7, 2018: Rule 16 Conference

                       k.    November 12, 2018: Plaintiffs serve initial document requests and
                             interrogatories.

                       l.    November 26, 2018: Parties file a Protective Order.

                       m.    November 27, 2018: Defendants shall file a responsive pleading,
                             or otherwise move pursuant to Rule 12.

                       n.    December 7, 2018: Production of all documents and
                             communications regarding the United States Department of Justice
                             investigation.

                       o.    January 11, 2019: Plaintiffs shall file an opposition to the Rule 12
                             motion.

                       p.    February 1, 2019: Substantial completion of rolling production of
                             information and data on proposed class members.

                       q.    February 12, 2019: Defendants shall file a reply in support of the
                             Rule 12 motion.

                       r.    April 12, 2019: Substantial completion of rolling production of
                             documents.

                       s.    September 2, 2019: Deadline for amending the pleadings.

                       t.    October 1, 2019: Fact discovery cutoff.

                       u.    November 1, 2019: Plaintiffs’ expert reports.

                       v.    January 6, 2020: Defendants’ expert reports.

                       w.    February 10, 2020: Plaintiffs’ rebuttal expert reports.

                       x.    March 2, 2020: Expert discovery cutoff.

                       y.    March 30, 2020: Class certification motion.

                       z.    March 30, 2020: Daubert motion(s).

                       aa.   May 4, 2020: Class certification opposition brief.

                       bb.   May 4, 2020: Daubert opposition brief(s).

                       cc.   June 1, 2020: Class certification reply brief.

                       dd.   June 1, 2020: Daubert reply brief(s).


1660312.2                                      16
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 17 of 21



                           ee.     July 2020: Class certification hearing.

                           ff.    August 3, 2020: Summary judgment motions.

                           gg.    September 14, 2020: Summary judgment opposition briefs.

                           hh.    October 12, 2020: Summary judgment reply briefs.

                           ii.    November 2020: Summary judgment hearing.

                           jj.    December 1, 2020: Pretrial conference.

                           kk.    January 21, 2021: Jury trial, estimated length of 10 days.

            Defendants propose the following schedule:

    1. Nov. 7, 2018: Rule 16 Conference

    2. Nov. 26, 2018: Parties shall file a proposed protective order.

    3. Nov. 27, 2018: Defendants shall move pursuant to Rule 12.

    4. Jan. 11, 2019: Plaintiffs shall file an opposition to the Rule 12 motion(s).

    5. Feb. 12, 2019: Defendants shall file a reply to the Rule 12 motion(s).

    6. 30 Days after (1) any ruling denying Rule 12 motion(s) or (2) the filing of any amended
       complaint complying with any Rule 12 order permitting amendment: Parties exchange
       initial disclosures.

    7. At the Court’s convenience after resolution of the Motion to Dismiss, the Court should
       schedule a status conference to set dates for the next phase of the litigation.

            11.    Changes to Discovery Procedures

            The service of interrogatories, requests for production of documents and tangible items,

notices of depositions and requests for admission shall be governed by the Federal Rules of Civil

Procedure and the Local Rules of this Court. Plaintiffs believe that it will be necessary to exceed

the 10 deposition and 25 interrogatory limits, and will confer in good faith in an effort to reach

reasonable agreements regarding the number of depositions and interrogatories to be allowed

should it become apparent that it is necessary to exceed these limits. Defendants do not agree




1660312.2                                           17
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 18 of 21



that such exceptions will be needed in this case, but agree to confer with Plaintiffs in good faith

regarding any extensions of these limits. The parties also agreed to further meet and confer

regarding a deposition protocol.

            12.   Discovery of ESI

                  a.    Both parties anticipate seeking discovery of ESI in this case.

                  b.    Parties agree to use a modified version of the Court’s model ESI Order

(attached hereto as Exhibit A). At this time, the parties do not see a need to complete an ESI

discovery plan in this case, but reserve the right to do so, and/or to enter into a more

comprehensive ESI Order, as circumstances warrant.

                  c.    Plaintiffs provided Defendants with a detailed list of discovery topics.

The parties have represented to each other that they have acted, and will continue to act, in good

faith to preserve potentially relevant information, and have taken reasonable measures to do so.

The parties are continuing to meet and confer regarding follow-up issues from the Rule 26(f)

conference, such as information regarding ESI databases. The parties reached an impasse

regarding whether Local Rule 26.2 requires Defendants to provide certain information regarding

their preservation efforts, such as the names and job titles of custodians for whom ESI has been

preserved and the number of custodians. Plaintiffs contend that this information should have

been provided during the Rule 26 conference.

                  d.    The parties agree that exchange of ESI is necessary prior to conducting

meaningful ADR in this case.

                  e.    The parties agree that the Court should enter the modified model order

implementing Federal Rule of Evidence 502(d) (attached hereto as Exhibit B).

                  f.    The parties agree that an E-Discovery Special Master is not necessary at




1660312.2                                        18
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 19 of 21



this time. However, should a Special Master become necessary, the parties have agreed upon

David White of the law firm of Burns White, subject to the approval of the Court.

            13.    Other Orders under Rule 16(b) or 26(c)

            The parties agreed on an Order Concerning Expert Discovery and an Order Scheduling

Monthly Conference Calls (attached hereto as Exhibits C and D, respectively). The parties do

not believe a document preservation order beyond what is set forth in CMO No. 1 is necessary at

this time.

            14.    Need for Appointment of Special Master

            The parties do not anticipate a need for a special master at this time, but the parties

recommend David White of the law firm of Burns White should the need arise.

            15.    Failure to Agree on Subject for Which Report Is Required

            None aside from those issues explained above.

            16.    Settlement Consideration

            As noted above, the parties agree that certain discovery should take place before

mediation or other settlement consideration is appropriate.



Dated: October 30, 2018                                        Respectfully submitted,

By: /s/ Dean M. Harvey                                  By: /s/ Roberta D. Liebenberg
       Dean M. Harvey                                          Roberta D. Liebenberg

Kelly M. Dermody (pro hac vice)                         Roberta D. Liebenberg (PA ID #31738) (pro
Dean M. Harvey (pro hac vice)                           hac vice)
Lin Y. Chan (pro hac vice)                              Gerard A. Dever (PA ID #85291) (pro hac
LIEFF CABRASER HEIMANN &                                vice)
BERNSTEIN, LLP                                          Adam J. Pessin (PA ID #92325) (pro hac vice
275 Battery Street, 29th Floor                          forthcoming)
San Francisco, CA 94111-3339                            FINE, KAPLAN AND BLACK, R.P.C.
Telephone: (415) 956-1000                               One South Broad Street, Suite 2300
Facsimile: (415) 956-1008                               Philadelphia, PA 19107



1660312.2                                             19
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 20 of 21



kdermody@lchb.com                              Telephone: (215) 567-6565
dharvey@lchb.com                               Facsimile: (215) 568-5872
lchan@lchb.com                                 rliebenberg@finekaplan.com
                                               gdever@finekaplan.com
Kathleen M. Konopka (pro hac vice)             apessin@finekaplan.com
LIEFF CABRASER HEIMANN &
BERNSTEIN, LLP
250 Hudson Street, 8th Floor
New York, NY 10013-1413
Telephone: (212)355-9500
Facsimile: (212) 355-9592
kkonopka@lchb.com

                               Interim Co-Lead Class Counsel

By: /s/ Thomas E. Birsic                       By: /s/ Mark H. Hamer
       Thomas E. Birsic                               Mark H. Hamer

Thomas E. Birsic (PA ID #31092)                Mark H. Hamer (admitted pro hac vice)
Melissa J. Tea (PA ID #80195)                  Steven M. Chasin
K&L GATES LLP                                  Baker McKenzie LLP
K&L Gates Center                               815 Connecticut Ave., N.W.
210 Sixth Avenue                               Washington, DC 20006
Pittsburgh, PA 15222-2613                      Tel: +1 202 452 7077
Tel: (412) 355-6500                            Fax: + 202 416-7177
Fax: (412) 355-6501                            Mark.Hamer@bakermckenzie.com
thomas.birsic@klgates.com                      Steven.Chasin@bakermckenzie.com
melissa.tea@klgates.com
                                               Catherine Koh Stillman (admitted pro hac
Michael E. Martinez (admitted pro hac vice)    vice)
K&L GATES LLP                                  Baker McKenzie LLP
70 W. Madison St., Suite 3100                  452 Fifth Avenue
Chicago, IL 60602                              New York, NY 10018
Tel: (312) 372-1121                            Tel: +1 212 626 4218
Fax: (312) 827-8000                            Fax: +1 212 310 1679
michael.martinez@klgates.com                   catherine.stillman@bakermckenzie.com

Attorneys for Defendants Westinghouse Air      Attorneys for Defendants Knorr-Bremse AG,
Brake Technologies Corporation,                Knorr Brake Company LLC,
Wabtec Railway Electronics, Inc.,              New York Air Brake LLC, and
Faiveley Transport North America Inc.,         Bendix Commercial Vehicle Systems LLC
Railroad Controls, L.P.,
Ricon Corporation, and
Xorail, Inc.




1660312.2                                     20
            Case 2:18-mc-00798-JFC Document 101 Filed 10/30/18 Page 21 of 21




                                    CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the foregoing document has been

electronically filed with the Clerk of the Court by using the CM/ECF system, which will send

notice of electronic filing to the CM/ECF participants on this 30th day of October 2018.



                                           /s/ Dean M. Harvey
                                           Dean M. Harvey (pro hac vice)
                                           LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                           275 Battery Street, 29th Floor
                                           San Francisco, CA 94111-3339
                                           Telephone: (415) 956-1000
                                           Facsimile: (415) 956-1008




1660312.2                                           21
